[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APRIL 24, 2009
                             No. 08-16028                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 07-00280-CV-OC-GRJ

JIM WRIGHT,


                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee,

SOCIAL SECURITY ADMINISTRATION,

                                                          Interested
                                                          Party-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 24, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.
PER CURIAM:

        Appellant Jim Wright appeals the district court’s order affirming the

Commissioner’s denial of his applications for supplemental security income and

disability insurance benefits. On appeal, Wright argues that the Administrative

Law Judge’s (“ALJ’s”) decision denying benefits is not supported by substantial

evidence because the ALJ’s hypothetical questions to the Vocational Expert

(“VE”) did not include all of his mental health impairments.

        In a Social Security case, we review the Commissioner’s factual findings to

determine if they are supported by substantial evidence. Ingram v. Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007). Substantial evidence is

defined as “relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir.1983)). “‘We may not decide the facts anew, reweigh the evidence, or

substitute our judgment for that of the [Commissioner].’” Phillips v. Barnhart, 357

F.3d 1232, 1240 n. 8 (11th Cir.2004) (quoting Bloodsworth, 703 F.2d at 1239).

The Commissioner’s legal conclusions are reviewed de novo. Ingram, 496 F.3d at

1260.

        The Social Security regulations provide a five-step sequential evaluation

process for determining whether a claimant is disabled. See 20 C.F.R. § 404.1520.



                                           2
The claimant has the burden of proof with respect to the first four steps: (1)

whether he is currently performing a substantial gainful activity; (2) whether he

has a severe impairment; (3) whether that severe impairment meets or exceeds an

impairment in the listings; and (4) whether he can perform his past relevant work.

Phillips, 357 F.3d at 1237-39. Under the fifth step, the burden shifts to the

Commissioner to show that the claimant can perform other jobs that exist in the

national economy. Id. at 1240, 1241 n. 10.

      One way in which an ALJ may determine whether such jobs exist is by

posing hypothetical questions to a VE. Id. at 1240. “‘In order for a vocational

expert's testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question which comprises all of the claimant's impairments.’” Ingram,

496 F.3d at 1270 (quoting Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002)). However, the ALJ is not required to include findings in the hypothetical

that the ALJ properly rejects. See Crawford v. Comm’r of Social Security, 363

F.3d 1155, 1161 (11th Cir. 2004) (findings rejected as unsupported). Moreover, if

additional impairments asserted by a claimant are not supported by substantial

evidence, they do not need to be included in a hypothetical. Id. A hypothetical

need not include “each and every symptom” alleged by a claimant. Ingram, 496

F.3d at 1270.



                                           3
      Under Steps 4 and 5, the ALJ must determine the claimant’s residual

functional capacity (“RFC”). “The residual functional capacity is an assessment,

based upon all of the relevant evidence, of a claimant's remaining ability to do

work despite his impairments.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir.

1997) (citing 20 C.F.R. § 404.1545(a)). In evaluating the claimant’s RFC, the ALJ

must give substantial weight to the opinions of a treating physician unless the ALJ

identifies “good cause” for not doing so. Id. The ALJ is not required to give the

same amount of weight to the opinions of a non-examining physician. Broughton

v. Heckler, 776 F.2d 960, 961-62 (11th Cir. 1985). The ALJ is required “to state

with particularity weight he gave the different medical opinions.” Sharfarz v.

Bowen, 825 F.2d 278 (11th Cir. 1987).

      In this case, the evidence in the record demonstrates that Wright had

moderate difficulties in maintaining his concentration, persistence and pace, and

moderate difficulties in social functioning. He was also limited to work involving

simple tasks or simple instructions. The ALJ included all of these limitations in his

hypothetical questions to the VE. Although Wright was also diagnosed with

Personality Disorder NOS, the record did not include any functional limitations

caused by this disorder, and, therefore, we conclude that the ALJ did not have to

include this diagnosis in his hypotheticals. Accordingly, we affirm the district



                                          4
court’s order affirming the Commissioner’s denial of benefits.

      AFFIRMED.




                                         5